IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL HOLLEY,                           : No. 82 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Application for Leave to File

Original Process and the Motion for Writ of Mandamus are DISMISSED.             See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that hybrid representation

is not permitted). The Prothonotary is DIRECTED to forward the filings to counsel of

record.